DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claims 4, 6-7 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 3/25/2022, with respect to the rejection(s) of claim(s)  1 have been fully considered and are persuasive as the prior art did not teach lower pressure for purging the nozzle. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bykowski (US 3979289).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (United States Patent 5037559) in view of Ida et al (United States Patent 5191878) in view of Bykowski et al (United States Patent 3979289).
As to claim 1, Schmitt teaches a flocculation state monitoring sensor comprising:
 	a light emitting part configured to radiate light toward a measuring region in which a flocculation state is measured (Figure 2, element 51 directs light towards region of 53); 
 	a light receiving part configured to receive light scattered in a direction crossing an optical axis direction of the light emitting part (Figure 2, light from region of 53 is collected at roughly a right angle by elements 57, 55).
 	Schmitt does not teach a nozzle for cleaning the light emitting part configured to eject a gas toward the light emitting part. However, it is known in the art as taught by Ida. Ida teaches a nozzle for cleaning the light emitting part configured to eject a gas toward the light emitting part(Figure 2, element 7). It would have been obvious to one of ordinary skill in the art at the time of filing to have a nozzle for cleaning the light emitting part configured to eject a gas toward the light emitting part, in order to insure data integrity (i.e. a clean window).
	Schmitt does not teach a nozzle for cleaning the light receiving part configured to eject a gas toward the light receiving part. However, it is known in the art as taught by Ida. Ida teaches a nozzle for cleaning the light receiving part configured to eject a gas toward the light receiving part (Figure 10 shows two nozzles 7a & 7b). It would have been obvious to one of ordinary skill in the art at the time of filing to have a nozzle for cleaning the light receiving part configured to eject a gas toward the light receiving part, in order to insure all necessary locations are kept clean.
 	Schmitt does not teach a control means configured to control ejection of the gas from each of the nozzles, wherein the control means performs control to execute a cleaning period in which the gas is ejected toward the light emitting part from the nozzle for cleaning the light emitting part or the gas is ejected toward the light receiving part from the nozzle for cleaning the light receiving part. However, it is known in the art as taught by Ida. Ida teaches a control means configured to control ejection of the gas from each of the nozzles, wherein the control means performs control to execute a cleaning period in which the gas is ejected toward the light emitting part from the nozzle for cleaning the light emitting part or the gas is ejected toward the light receiving part from the nozzle for cleaning the light receiving part (Figure 8, element 246 controls the valves to create cleaning plan shown in Figure 9, which contains cleaning and purging periods). It would have been obvious to one of ordinary skill in the art at the time of filing to have a control means configured to control ejection of the gas from each of the nozzles, wherein the control means performs control to execute a cleaning period in which the gas is ejected toward the light emitting part from the nozzle for cleaning the light emitting part or the gas is ejected toward the light receiving part from the nozzle for cleaning the light receiving part, in order to better maintain window cleanliness.
 	Schmitt does not teach a purging period with a lower pressure, and while Ida teaches a purging period (Figure 9), Ida does not explicitly teach a lower flow speed than in the cleaning period from the nozzle during a time between cleaning periods. However, it is known in the art as taught by Bykowski. Bykowski teaches a purging period with lower pressure for purging water or floc in the nozzle (column 3: 49-54). It would have been obvious to one of ordinary skill in the art at the time of filing to have a purging period with lower pressure for purging water or floc in the nozzle, in order to remove the need for an operator to manually clean the nozzle.
As to claim 2, Schmitt in view of Ida in view of Bykowski teaches everything claimed, as applied above in claim 1, in addition Ida teaches the nozzles supply gases through electromagnetic valves, respectively (column 5, line 39). It would have been obvious to one of ordinary skill in the art at the time of filing to have nozzles supply gases through electromagnetic valves, respectively, in order to take advantage of the reliability of solenoid valves.
As to claim 3, Schmitt in view of Ida in view of Bykowski teaches everything claimed, as applied above in claim 2, in addition Ida teaches chambers are provided between the nozzles and the electromagnetic valves, respectively (Figure 2, elements 10 and 11). It would have been obvious to one of ordinary skill in the art at the time of filing to have chambers are provided between the nozzles and the electromagnetic valves, respectively, in order to reliably supply fluids to the window.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Ida in view of Bykowski, and in further view of Wikipedia (https://web.archive.org/web/20170103074957/https://en.wikipedia.org/wiki/Solenoid_valve).
As to claims 4-9, Schmitt in view of Ida in view of Bykowski teaches everything claimed, as applied above in claims 2 and 3, in addition it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II). In this case, it is known that electromagnetic valves at the time of invention were capable of millisecond reaction times (https://web.archive.org/web/20170103074957/https://en.wikipedia.org/wiki/Solenoid_valve) and Ida teaches cleaning & purging cycles (e.g. Figures 5, 9) and it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the various cleaning & purging durations & frequencies to suit the equipment and samples at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, etc) involves only routine skill in the art. See MPEP 2144.05(I). In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to use the invention at & for the claimed times, in order to best maintain window clarity in any given circumstances (e.g. more frequent cleaning in a thicker, more viscous environment).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/						/Michael A Lyons/Examiner, Art Unit 2877				Primary Examiner, Art Unit 2877